DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 states in part “(i) the charging phase comprises the electrolysis of water at electrodes of opposite voltage polarity, and (ii) the discharge phase comprises the formation of H20 at one or both of the electrodes” rendering the claim indefinite because it is not clear what water is referred to in part (i) because the claimed water at electrode of opposite voltage polarity lacks antecedent basis. Furthermore, the “formation of H2O” of part (ii) of the claim renders the claim indefinite because it is not clear from what reactants the claimed H2O is formed. Additionally, the claim language “electrodes of opposite polarity” lacks antecedent basis in the claim rendering the claim indefinite because it is unclear the electrodes of opposite polarity are the previously recited anode and cathode or some other unrecited pair of electrodes. The claimed term “discharge anode” lacks antecedent basis and renders the claim indefinite because it is unclear if the term refers back to the previously recited anode or some other unrecited discharge anode. The claimed term “discharge cathode” lacks antecedent basis and renders the claim indefinite because it is unclear if the term refers back to the previously recited anode or some other unrecited discharge anode. Claims 2-14 depend from Claim 1 and are similarly indefinite for failing to remedy the 35 U.S.C. 112(b) deficiencies of the parent claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-14 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks credible utility.  

In the present Application, the utility asserted by the Applicant of generating more energy than input into the system, in the form of electrical power or thermal power, from a reaction that produces hydrinos, is considered incredible and in violation of widely accepted laws of physics that have long been accepted throughout the scientific community. The Specification repeatedly refers to producing a net increase in the energy balance of the system, hydrogen propagation reactions, and hydrino formation. See e.g. Specification pages 1-2, 10, and 13.
Situations where an invention is found to be "inoperative" and therefore lacking in utility are rare, and rejections maintained solely on this ground by a federal court even rarer. In many of these cases, the utility asserted by the applicant was thought to be "incredible in the light of the knowledge of the art, or factually misleading" when initially considered by the Office. In re Citron, 325 F.2d 248, 253, 139 USPQ 516, 520 (CCPA 1963). Here, the utility of generating “hydrinos” with the claimed device to produce electrical or thermal power that is greater than the energy input to the system is considered to be "incredible in the light of the knowledge of the art," similarly to in re Citron. See MPEP §2107.01.  
Other cases suggest that on initial evaluation, the Office considered the asserted utility to be inconsistent with known scientific principles or "speculative at best" as to whether attributes of the invention necessary to impart the asserted utility were actually present in the invention. In re Sichert, 566 F.2d 1154, 196 USPQ 209 (CCPA 1977). In this case, the asserted utility of producing energy from a hydrino reaction is considered by the Office to be inconsistent with known scientific principles, similarly to In re Sichert.
Examples of such cases rejected under lack of utility include: an invention asserted to change the taste of food using a magnetic field (Fregeau v. Mossinghoff, 776 F.2d 1034, 227 USPQ 848 (Fed. Cir. 1985)), a perpetual motion machine (Newman v. Quigg, 877 F.2d 1575, 11 USPQ2d 1340 (Fed. Cir. 1989)), a flying machine operating on "flapping or flutter function" (In re Houghton, 433 F.2d 820, 167 USPQ 687 (CCPA 1970)), a "cold fusion" process for producing energy (In re Swartz, 232 F.3d 862, 56 USPQ2d 1703 (Fed. Cir. 2000)), a method for increasing the energy output of fossil fuels upon combustion through exposure to a magnetic field (In re Ruskin, 354 F.2d 395, 148 USPQ 221 (CCPA 1966)), uncharacterized compositions for curing a wide array of cancers (In re Citron, 325 F.2d 248, 139 USPQ 516 (CCPA 1963)), and a method of controlling the aging process (In re Eltgroth, 419 F.2d 918, 164 USPQ 221 (CCPA 1970)). However cast, the underlying finding by the court in these cases was that, based on the factual record of the case, it was clear that the invention could not and did not work as the inventor claimed it did. 
In the present case, the Applicant's disclosed invention requires the formation of "hydrinos" to generate electrical power or thermal power, and the generated power is described in the Applicant's disclosure as being greater than the amount of power input into the system. Both of these claims are considered to be incredible in light of the knowledge of the art, and the totality of evidence of record.  Due to the lack of scientific support for the existence of “hydrinos” or the possibility of producing a greater amount of energy from a system than the energy input, the Office considers the asserted utility to be inconsistent with known scientific principles, and considers the support of the asserted utility to be "speculative at best" as to whether attributes of the invention necessary to impart the asserted utility were actually present in the invention.
The claims require a fuel cell system and an electrolysis power system. The Applicant’s disclosure is replete with statements that the source of thermal power, electrical power, or both generated by the Applicant’s fuel cell electrolysis device is the formation of “hydrinos.” Furthermore, the energy production described in the specification requires “a gain in the net energy balance of the cycle” (Specification at 1). To support this interpretation of the Applicant's disclosure and claimed invention, the Applicant's attention is drawn to the following:
Specification p. 2 states “hydrinos are formed during discharge to produce at least one of electrical power and thermal power”, H and nascent H2O react to form hydrinos and "hydrinos are formed during discharge to produce at least one of electrical power and thermal power." Specification at 2, 3.
Specification p. 6 recites “The present disclosure is further directed to a battery or fuel cell system that generates an electromotive force (EMF) from the catalytic reaction of hydrogen to lower energy (hydrino) states providing direct conversion of the energy released from the hydrino reaction into electricity" and “Other embodiments of the present disclosure are directed to a battery or fuel cell system that generates an electromotive force (EMF) from the catalytic reaction of hydrogen to lower energy (hydrino) states providing direct conversion of the energy release from the hydrino reaction into electricity[.]"
Specification p. 7 recites in part “The potential and electrical power gain between electrodes of the separate compartments or thermal gain of the system is generated due to the dependence of the hydrino reaction on mass flow from one compartment to another.”
Specification p. 7 also recites “In another embodiment, the cell produces at least one of electrical and thermal power gain over that of an applied electrolysis power through the electrodes.”
Specification page 20:
The corresponding terms such as hydrino reactants, hydrino reaction mixture, catalyst mixture, reactants for hydrino formation, reactants that produce or form lower-energy state hydrogen or hydrinos are also used interchangeably when referring to the reaction mixture that performs the catalysis of H to H states or hydrino states having energy levels given by Eqs. (1) and (3). (emphasis added).

The specification, on page 17, recites “The present disclosure is directed to catalyst systems to release energy from atomic hydrogen to form lower energy states wherein the electron shell is at a closer position relative to the nucleus. The released power is harnessed for power generation and additionally new hydrogen species and compounds are desired products" and "A reaction predicted by the solution of the H atom involves, a resonant, nonradiative energy transfer from otherwise stable atomic hydrogen to a catalyst capable of accepting the energy to form hydrogen in lower-energy states than previously thought possible".
  Thus, although the claims do not explicitly recite “hydrino” formation, they are drawn to a fuel cell in which, according to the Applicant, hydrino formation is the necessary step resulting in energy generation. The claims also include further language requiring hydrino formation, including a hydrogen propagation reaction dependent on hydrinos (Claim 4), and products formed that include characteristics described by the Specification as attributed to hydrinos (Claim 12). 
The hydrino reactants are described in the disclosure to produce a hydrogen species that is asserted to exist in a state below the conventionally accepted “ground state”, in which n equals 1 (i.e. n is less than 1 for hydrinos).  However, according to widely accepted scientific principles, the lowest possible energy state in which a hydrogen atom may exist is where n equals 1.  The number n may also take values greater than 1, but not below it.  See the Appendix of the July 24, 2015 Non-Final Office Action pertaining to parent Application No. 14/005,851 (“Appendix”), which provides an explanation as to why conventional theory and experiment preclude the existence of hydrino atoms, which would be included in the compounds recited in the present claims. This Appendix is incorporated from the Office Action of 2/28/2011 pertaining to U.S. Patent Application No. 12/153613 by Examiner Steven Kalafut. The Appendix applies directly to the presently claimed invention which requires hydrino reactants and which is drawn to a fuel cell which generates one of electricity and thermal energy from a hydrino reaction which produces hydrinos. It is emphasized that Endnote 1 of the Appendix shows that Schrödinger’s wave equation mandates that the value of n, has values of 1, 2, 3, and so on, and Endnote 5 shows that fractional values of n are also impermissible in light of the Uncertainty Principle.  The fourth full paragraph on page 19-14 of Bethe & Saltpeter’s Quantum Mechanics of One- and Two- Electron Atoms (Plenum Publishing Corporation, New York, 1977) states that the “ground state” of hydrogen has n equaling 1.  When hydrogen atoms are combined with other atoms to form a molecule, the shared electrons would likewise exhibit a minimum energy level.  It is clear from the foregoing that fractional values for n cannot exist according to widely accepted scientific theories. For these reasons the claimed invention is inoperative and cannot produce energy from the formation of hydrinos because hydrinos do not, and cannot, exist.
Claim 12 (and accordingly within the scope of parent Claim 1) includes various criteria pertaining to the products formed from half-cell reactions of the fuel cell, and these parameters are indicated by the Specification as evidence of hydrinos.
In this case, it is clear that a rejection based on “lack of utility” is proper because however cast, the underlying finding is that, based on the factual record, it is clear that the invention cannot and does not work as the inventor claims it does.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-14 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the enablement requirement.  

	The claims contains subject matter which is not described in the Specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The Specification does not enable one of ordinary skill in the art to make or use the claimed fuel cell using the necessary hydrino reactants wherein the combination of the cathode, anode, reactants, and bipolar plate maintains a chemical potential between each cathode and corresponding anode to permit the catalysis of atomic hydrogen to propagate as described in the Specification. Factors that may be considered in determining whether a disclosure would require undue experimentation include (i) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.  These are set out in in re Wands, 858F. 2d 731, 737 and 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Each of the factors in Wands will be addressed as to their relevance to the lack of enablement for applicant’s claims.
(1) The Quantity of Experimentation Necessary
The present claims require the production of hydrinos in order to produce electricity and thermal energy as described by the Applicant’s Specification. Additionally, the claimed invention generates a) at least one of H and H2 is formed at the anode from electrolysis of the bulk H2O; and b) at least one of O and O2 is formed at the cathode from electrolysis of the H2O without power provided by the claimed “electrolysis power source” and therefore it is unknown how these reaction products are generated. An immense amount of experimentation would be required to determine how the claimed device operates, and because the underlying hydrino mechanism described by the Specification is incredible, an infinite amount of experimentation would not suffice.
(2) The Amount of Direction or Guidance Presented
The specification, on page 17, recites “The present disclosure is directed to catalyst systems to release energy from atomic hydrogen to form lower energy states wherein the electron shell is at a closer position relative to the nucleus. The released power is harnessed for power generation and additionally new hydrogen species and compounds are desired products" and "A reaction predicted by the solution of the H atom involves, a resonant, nonradiative energy transfer from otherwise stable atomic hydrogen to a catalyst capable of accepting the energy to form hydrogen in lower-energy states than previously thought possible".
The Applicant lists catalysts capable of providing a net enthalpy of reaction of approximately m*27.2 eV where m is an integer to produce a hydrino in Table 1 (specification 31).
Nothing is seen to show how to use a specific catalyst to obtain a specific type of hydrogen species, which would have been identified according to a specific number of hydrogen atoms from 1 to 3; a charge of positive, negative or neutral; a specific value of m in the expression m(27.2) eV.
Nothing throughout the claimed invention or Specification provides clear direction or guidance as to how a) at least one of H and H2 is formed at the anode from electrolysis of the H2O; and b) at least one of O and O2 is formed at the cathode from electrolysis of the H2O, are achieved in the absence of hydrinos or a source of power.
 (3) The Existence of Working Examples
The specification includes details on forming certain catalysts, and starting on page 222, includes a section entitled “EXPERIMENTAL”.  This section contains “Exemplary CIHT Cell Test Results" which are described as molten salt CIHT cells, each comprising an anode, a eutectic molten salt electrolyte and a cathode contained in an inert alumina crucible where the anode comprise NaOH and a H source such as Ni(H2) and the cathode comprised a eutectic mixture such as MgCl2-NaCl at an electrode such as Ni, the electrolyte comprised a molten salt such as LiOH-LiBr and optionally a matrix such as MgO. The cells are described as “operated under intermittent electrolysis wherein hydrogen was formed at the discharge anode and oxygen at the discharge cathode from H2O. During discharge, the reactions and the current were reversed to form nascent H2O catalyst and hydrinos to give rise to excess current and energy such that a net excess electrical energy balance was achieved” (emphasis added, specification page 222). Following this description several pages of data are provided (pages 223-251) of different CIHT cells including charge and discharge energy illustrating a larger discharge energy and a net energy gain. Nowhere, throughout the example section, is it described what catalyst is used to form the hydrinos or how the hydrinos form through interaction with the catalyst other than generically stating that nascent H2O catalyst is formed where nascent H2O (an undefined and indefinite term) is interpreted to mean newly formed water for purposes of examination. Thus, although pages of data are provided, it is not clear how this data was obtained and the Examples section is not considered to illustrate a working example which would enable one of ordinary skill in the art to make and operate the invention.
(4) The Nature of the Invention
The scientific community has held the belief for decades that hydrinos (and thus hydrino reactants) do not exist because hydrogen cannot exist below the “ground state” (n = 1).  (See the reasoning presented hereinbefore with respect to therejection under 35 U.S.C. §101 for inoperability.)  Accordingly, the nature of the invention is such that it would be startling if it were operative, thus requiring greater detail than that found in the above-mentioned parts of the specification for one of ordinary skill in the art to make and use the claimed invention without undue experimentation.  Applicant points out that the Mills theory predicts the existence of a previously unknown form of matter: hydrogen atoms and molecules having electrons of lower energy than the conventional “ground” state, called “hydrinos” and “dihydrinos”, respectively, where each energy level corresponds to a fractional quantum number.
(5) The State of the Prior Art
There appears to be no prior art showing hydrogen with a quantum number below 1 (other than that of the Applicant, such as US2009/0098421), or even any prior art which would suggest that hydrogen with a quantum number below 1 could even exist in theory.  Applicant points out that the Mills theory predicts the existence of a previously unknown form of matter:  hydrogen atoms and molecules having electrons of lower energy than the conventional “ground state”, where each energy level corresponds to a fractional principal quantum number. Thus other than the Applicant’s own publications, there appears to be no prior art which verifies the existence of hydrinos. 
(6) The Relative Skill of Those in the Art
Even the most highly skilled physicists were of the opinion that hydrogen cannot exist below the “ground state” and thus hydrinos and hydrino reactants do not and cannot exist.  See the Appendix. Accordingly, one of ordinary skill in the art would need disclosure far beyond that provided by the Applicant to accept a completely new form of hydrogen that violates known laws of physics where the disclosed hydrinos have been widely discredited by the scientific community.
(7) The Predictability or Unpredictability of the Art
It would be unpredictable that the hydrogen atom could exist below the “ground state” (n=1), or be present in a compound at such a state.  It would also be unpredictable that energy could be extracted from hydrogen atoms in transforming them into such a state.  See the reasoning presented above with respect to the rejection under 35 USC §101 for inoperability and the Appendix.
(8) The Breadth of the Claims
Since the claims require hydrinos to operate the claimed fuel cell; lack support from clearly established working examples; and fail to provide a comprehensible manner of providing the claimed result without hydrinos, the breadth of claims are not enabled.
Considering all of the above factors, one skilled in the art could not make and/or use the claimed invention without undue experimentation and the claims are rejected under 35 U.S.C. 112(a) for lack of enablement.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729